

DEBENTURE
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS OF
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SUCH LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM.
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING
MATERIALS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 
FACE AMOUNT:
$2,700,000
PRICE:
$2,700,000
DEBENTURE NUMBER:
June 2007 101
ISSUANCE DATE:
June 12, 2007
MATURITY DATE:
June 12, 2012


FOR VALUE RECEIVED, Somerset International, Inc., a Delaware corporation (the
“Company”), hereby promises to pay DUTCHESS PRIVATE EQUITIES FUND, LTD. (the
“Holder”) by June 12, 2012 (the “Maturity Date”), the principal amount of Two
Million Seven Hundred Thousand U.S. Dollars ($2,700,000), and to pay interest
and redemption on the principal amount thereof, and any accrued penalties, in
such amounts, at such times and on such terms and conditions as are specified
herein.
 
This Debenture (this “Debenture”) is subject to automatic conversion at the end
of five (5) years from the date of issuance, at which time the Debenture
outstanding will be automatically converted based upon the formula set forth in
Article 3.2(c) hereof. The funds from this Note shall be held in escrow in
accordance with the Escrow Agreement dated June 12 , 2007 (“Escrow Agreement”)
pending the acquisition of Vanwell Electronics, Inc. and Meadowland, Security
and Electronic Supply, Inc. Payment of the full subscription amount will be made
by wire transfer by Dutchess Private Equities Fund, Ltd. (the “Holder”) on or
prior to the closing per the wire instructions of the Escrow Agent that will be
established. In the event of a failure to close the acquisition of Vanwell
Electronics, Inc. and Meadowland, Security and Electronic Supply, Inc. by July
30, 2007, subscription funds will be returned by the Company without interest or
charges.








_____               _______
 JXA                      DHL

1

--------------------------------------------------------------------------------



Article 1      Interest.
 
(a)  The Company shall pay interest (“Interest”) at the rate of twelve percent
(12%) per annum, compounded daily, on the unpaid Face Amount of this Debenture
at such times and in such amounts as outlined in this Article 1. The Company
shall make mandatory monthly payments of interest (the “Interest Payments”), in
an amount equal to the interest accrued on the principal balance of the
Debenture from the last Interest Payment until such time as the current Interest
Payment is due and payable. The Interest Payments shall commence on June 30,
2007 and shall continue each month while there is an outstanding balance on the
Face Amount of the Debenture. The Interest Payments shall be paid the last day
of each such month. The Holder shall retain the right, but not the obligation,
to convert any Interest due and payable under this Debenture on terms outlined
in Section 3 of this Debenture.
 
(b)  Any monies paid to the Holder in excess of the Interest due when paid shall
be credited toward the redemption of the Face Amount of this Debenture.
 
Article 2                 Method of Payment.
 
Section 2.1               Repayment of Debenture.
 
(a)     Commencing on December 30, 2007, the Company shall make monthly
amortizing payments to the Holder (the “Amortizing Payments”) on the Interest
outlined in Article 1 hereof, and the Face Amount and the Redemption Amount (as
defined in Article 14 hereof), with such Amortizing Payments to be paid on the
last business day of each month for so long as there is an outstanding balance
on this Debenture, in the amount as outlined below (the “Amortizing Payment
Amount”).
 
(i)  December 30, 2007 through and including May 31, 2008 – Fifteen thousand
dollars ($15,000) per month;
 
(ii)  June 30, 2008 through and including November 30, 2008 – Thirty-five
thousand dollars ($35,000) per month;
 
(iii)  December 30, 2008 through and including May 31, 2009 – Forty-five
thousand dollars ($45,000) per month;
 
(iv)  June 30, 2009 and each month thereafter until the Face Amount is paid in
full – Seventy-five thousand dollars ($75,000) per month;
 
  Upon the Maturity Date, all amounts due under this Debenture shall become
immediately due and payable to the Holder.
 
(b)     Notwithstanding any provision to the contrary in this Debenture, the
Company may pay in full to the Holder the Face Amount, or any balance remaining
thereon, in readily available funds, at any time and from time to time without
penalty.
 
_____               _______
 JXA                      DHL

2

--------------------------------------------------------------------------------



(c)   After the date on which United States Securities and Exchange Commission
(the “Commission” or the “SEC”) declares the registration statement (the
“Registration Statement") covering the shares underlying the conversion of this
Debenture (the “Conversion Shares”) effective (the “Effective Date”), the Holder
shall be entitled to either (i) request an Interest Payment and Amortizing
Payment, from the Company in the amounts set forth above; or (ii) elect to
convert a portion of this Debenture pursuant to Article 3 hereof in an amount
equal to or greater than the Amortizing Payment Amount. In the event the Holder
is unable to convert that portion of this Debenture equal to the Amortizing
Payment Amount during any calendar month, the Holder shall send a notice to the
Company within three (3) days of the date on which such Payment is due (the
“Payment Date”) with the total amount then due and the Company shall make a
payment in cash in an amount equal to the difference between the amount
converted by the Holder and the Payment Amount due for that month.
 
(d)   Nothing contained in this Article 2 shall limit the amount the Holder can
elect to convert during a calendar month except as defined in Section 3.2 (i)
hereof.
 
(e)   All Payments made under this Article 2 shall be applied toward the total
Redemption Amount as outlined in Article 14 hereof.
 
(f)   The Company may make additional payments toward Redemption (“Prepayments”)
without any penalties.
 
(g)           Notwithstanding the above, the Company hereby irrevocably agrees
to pay
 
to the Holder forty percent (40%) of the earning before interest, taxes,
depreciation and amortization (“EBITDA”) generated by the Company in excess of
fifty thousand dollars ($50,000) per month, or its subsidiaries or investments
("EBITDA Share"), toward the Payment Amount, on a monthly basis. In the event
the EBITDA Share for any month is greater than the Payment Amount then due, the
Holder shall still be entitled to the full EBITDA Share amount.
 
Article 3                 Conversion.
 
Section 3.1              Conversion Privilege.
 
(a)   The Holder of this Debenture shall have the right to convert (a
“Conversion”) any and all amounts owing under this Debenture into shares of
common stock of the Company, par value $0.00 1 per share (the “Common Stock”),
at any time following the Closing Date (as such term is defined in that certain
Debenture Registration Rights Agreement, of even date herewith, by and between
the Company and the Holder (the “Debenture  Registration Rights Agreement”)) but
which is before the close of business on the Maturity Date, except as set forth
in Section 3.2(c) hereof. The number of shares of Common Stock issuable upon the
Conversion of this Debenture is determined pursuant to Section 3.2 hereof and
rounding the result up to the nearest whole share.
 
(b)   This Debenture may not be converted, whether in whole or in part, except
in accordance with this Article 3.
 
_____               _______
 JXA                      DHL

3

--------------------------------------------------------------------------------





 
 
 (c)   In the event all or any portion of this Debenture remains outstanding on
the Maturity Date, the unconverted portion of such Debenture shall automatically
be converted into shares of Common Stock on such date in the manner set forth in
Section 3.2 hereof.
 
 Section 3.2    Conversion Procedure.
 
(a)             Conversion Procedures. The Holder may elect to convert the
unpaid Face Amount of and accrued Interest on this Debenture, in whole or in
part, at any time following the Closing Date. Such Conversion shall be
effectuated by the Holder sending to the Company a facsimile or electronic mail
version of the signed Notice of Conversion, attached hereto as Exhibit A, which
evidences the Holder’s intention to convert the Debenture as indicated. The date
on which the Notice of Conversion is delivered (the “Conversion Date”) shall be
deemed to be the date on which the Holder has delivered to the Company a
facsimile or electronic mail of the signed Notice of Conversion. Notwithstanding
the above, any Notice of Conversion received by 5:00 P.M. Boston Time shall be
deemed to have been received on such business day, with receipt being via a
confirmation of time of facsimile of the Holder.
 
(b)             Common Stock to be Issued. Upon the Holder's Conversion of any
Debenture, the Company shall issue the number of shares of Common Stock equal to
the Conversion. If, at the time of Conversion, the Registration Statement has
been declared effective, the Company shall instruct its transfer agent to issue
stock certificates without restrictive legend (other than a legend referring to
such Registration Statement and prospectus delivery requirements) or stop
transfer instructions. If, at the time of the Holder's Conversion, the
Registration Statement has not been declared effective, the Company shall
instruct the transfer agent to issue the certificates with an appropriate
legend. The Company shall act as Registrar and shall maintain an appropriate
ledger containing the necessary information with respect to this Debenture. The
Company represents and warrants to the Holder that no instructions, other than
these instructions, have been given or will be given to the transfer agent and
that the Common Stock shall otherwise be freely resold, except as may be
otherwise set forth herein.
 
(c)             Conversion Price. The Holder is entitled to convert the unpaid
Face Amount of this Debenture, plus accrued interest, any time following a
Closing Date, at the lesser of the following prices (the “Conversion Price”):
(i) seventy-five percent (75%) of the lowest closing bid price of the Common
Stock during the ten (10) trading days immediately prior to a Conversion Notice;
or (ii) 20/100 U.S. dollars ($.20). No fractional shares or scrip representing
fractions of shares will be issued upon Conversion, but the number of shares
issuable shall be rounded up, in the event of a partial share, to the nearest
whole share. The Holder shall retain all rights of Conversion during any partial
trading days.
 
(d)             Maximum Interest. Nothing contained in this Debenture shall be
deemed to establish or require the Company to pay interest to the Holder at a
rate in excess of the maximum rate permitted by applicable law.
 
_____               _______
 JXA                      DHL

4

--------------------------------------------------------------------------------



 

 
In the event that the rate of interest required to be paid exceeds the maximum
rate permitted by applicable law, the rate of interest required to be paid
thereunder shall be automatically reduced to the maximum rate permitted under
applicable law and such excess, if so ordered, shall be credited on any
remaining balances due to the Holder. In the event that the interest rate on
this Debenture is required to be adjusted pursuant to this Section 3.2(d), then
the parties hereto agree that the terms of this Debenture shall remain in full
force and effect except as is necessary to make the interest rate comply with
applicable law.
 
(e)             Opinion Letter. The Company hereby acknowledges that the date of
consideration for this Debenture is the Issuance Date and shall use all
commercially reasonable best efforts to facilitate sales under Rule 144 of the
Securities Act. The Company shall provide an opinion letter from counsel within
two (2) business days of written request by the Holder stating that the date of
consideration for the Debenture is the Issuance Date and submission of proper
Rule 144 support documentation consisting of a Form 144, a broker's
representation letter and a seller's representation letter. In the event the
Company does not deliver the opinion letter within two business days, the
Company shall be in default as outlined in Article 6. In the event that counsel
to the Company fails or refuses to render an opinion as required to issue the
Shares in accordance with this paragraph (either with or without restrictive
legends, as applicable), then the Company irrevocably and expressly authorizes
counsel to the Holder to render such opinion and shall authorize the Transfer
Agent to accept and to rely on such opinion for the purposes of issuing the
Shares (which is attached as Exhibit E to that certain Subscription Agreement,
of even date herewith, by and between the Company and the Holder). Any costs
incurred by Holder for such opinion letter shall be added to the Face Amount of
the Debenture.
 
(f)             Delivery of Shares.
 
    (i)  Within three (3) business days after receipt of the Notice of
Conversion (the “Certificate Deadline”), the Company shall deliver a
certificate, in accordance with Section 3.2(c) hereof for the number of shares
of Common Stock issuable upon a Conversion. In the event the Company does not
make delivery of said certificate by the Certificate Deadline, the Company shall
pay to Holder in cash, as liquidated damages, an additional fee per day equal to
three percent (3%) of the dollar value of the Debentures being converted.
 
    (ii)  If the failure of the Company to issue the certificate pursuant to
this Article 3.2(f) is due to the unavailability of a sufficient number of
authorized shares of Common Stock of the Company, then the provisions of this
Article 3.2(f) shall apply as well as the provisions of Article 3.2(k) hereof
shall apply.
 
    (iii)  The Company shall make any payments required under this Article
3.2(f) in immediately available funds by the Certificate Deadline. Nothing
herein shall limit the Holder’s right, at the Holder's sole discretion, to
pursue actual damages or cancel the conversion for the Company’s failure to
issue and deliver the certificate by the Certificate Deadline.
 
_____               _______
 JXA                      DHL

5

--------------------------------------------------------------------------------



    (iv)  The Company shall at all times reserve (or make alternative written
arrangements for reservation or contribution of shares) and have available all
Common Stock necessary to meet Conversion of the full amount of the Debentures
then outstanding and due to the Holder, unless so waived by the Holder in
writing. If, at any time, the Holder submits a Notice of Conversion and the
Company does not have sufficient authorized but unissued shares of Common Stock
(or alternative shares of Common Stock as may be contributed by Stockholders)
available to effect, in full, a Conversion of the Debentures (a “Conversion
Default”, the date of such default being referred to herein as the “Conversion
Default Date”), the Company shall issue to the Holder all of the shares of
Common Stock which are then currently available. Any Debentures or any portion
thereof, which cannot be converted due to the Company's lack of sufficient
authorized common stock (the “Unconverted Debentures”), may be deemed null and
void upon written notice sent by the Holder to the Company. The Company shall
provide notice of such Conversion Default (“Notice of Conversion Default”) to
the Holder, by facsimile, within one (1) business days of such default.
 
    (v)  In the event of Conversion Default, the Company will pay to the Holder
an amount computed as follows (the “Conversion Default Rate”):
 
(N / 365) x (0.24) x (initial issuance price of outstanding and/or tendered but
not converted
Debentures held by the Holder)
 
Where N is equal to the number of days from the Conversion Default Date to the
date that the Company authorizes a sufficient number of shares of Common Stock
to effect conversion of all remaining Debentures (the “Authorization Date”). The
Company shall send notice to Holder of outstanding Debenture that additional
shares of Common Stock have been authorized, stating the Authorization Date and
the amount of Holder’s accrued Conversion Default Payments (“Authorization
Notice”). The accrued Conversion Default shall be paid in cash or shall be
convertible into Common Stock at the Conversion Rate, upon written notice sent
by the Holder to the Company, as follows: (i) in the event the Holder elects to
take such payment in cash, cash payment shall be made to the Holder within five
(5) business days, or (ii) in the event Holder elects to take such payment in
stock, the Holder may convert at the Conversion Default Rate within five (5)
business days until the expiration of the Conversion period.
 
    (vi)  The Company acknowledges that its failure to maintain a sufficient
number of authorized but unissued shares of Common Stock to effect in full a
Conversion of the Debentures will cause the Holder to suffer irreparable harm,
and that damages will be difficult to ascertain. Accordingly, the parties agree
that it is appropriate to include in this Debenture a provision for liquidated
damages. The parties acknowledge and agree that the liquidated damages provision
set forth in this Section represents the parties’ good faith effort to quantify
such damages and, as such, agree that the form and amount of such liquidated
damages are reasonable and will not constitute a penalty. The payment of
liquidated damages shall not relieve the Company from its obligations to deliver
the Common Stock pursuant to the terms of this Debenture. Nothing herein shall
limit the Holder’s right to pursue actual damages for the Company’s failure to
maintain a sufficient number of authorized shares of Common Stock.
 
_____               _______
 JXA                      DHL

6

--------------------------------------------------------------------------------



 
    (vii)     If by the Certificate Deadline, any portion of the shares of the
Debentures have not been delivered to the Holder and the Holder purchases, in an
open market transaction or otherwise, shares of Common Stock necessary to make
delivery of shares which would have been delivered if the full amount of the
shares to be converted and delivered to the Holder by the Company (the “Covering
Shares”), then the Company shall pay to the Holder, in addition to any other
amounts due to the Holder pursuant to this Debenture, and not in lieu thereof,
the Buy-In Adjustment Amount (as defined below). The “Buy In Adjustment Amount”
is the amount equal to the excess, if any, of (x) the Holder's total purchase
price (including brokerage commissions, if any) for the Covering Shares, minus
(y) the net proceeds (after brokerage commissions, if any) received by the
Holder from the sale of the sold shares. The Company shall pay the Buy-In
Adjustment Amount to the Holder in immediately available funds within five (5)
business days of written demand by the Holder. By way of illustration and not in
limitation of the foregoing, if the Holder purchases shares of Common Stock
having a total purchase price (including brokerage commissions) of $11,000 to
cover a Buy-In with respect to shares of Common Stock it sold for net proceeds
of $10,000, the Buy-In Adjustment Amount which the Company would be required to
pay to the Holder would be $1,000.
 
(g)             Prospectus and Other Documents. The Company shall furnish to the
Holder one (1) prospectus and any other documents incidental to the registration
of the Conversion Shares, including any amendment of or supplements thereto. Any
filings submitted via EDGAR will constitute fulfillment of the Company's
obligation under this Section.
 
(h)             Limitation on Issuance of Shares. If the Company’s Common Stock
becomes listed on the Nasdaq SmallCap Market after the issuance of this
Debenture, the Company may be limited in the number of shares of Common Stock it
may issue by virtue of (A) the number of authorized shares or (B) the applicable
rules and regulations of the principal securities market on which the Common
Stock is listed or traded, including, but not necessarily limited to, NASDAQ
Rule 4310(c)(25)(H)(i) or Rule 4460(i)(1), as may be applicable (collectively,
the “Cap Regulations”). Without limiting the other provisions thereof: (i) the
Company will take all steps necessary to issue the Conversion Shares without
violating the Cap Regulations, and (ii) if, despite taking such steps, the
Company cannot issue such Conversion Shares without violating the Cap
Regulations or the Holder cannot convert as a result of the Cap Regulations
(each such Debenture, an “Unconverted Debenture”) the Holder shall have the
right to elect either of the following options:
 
    (i)  if permitted by the Cap Regulations, require the Company to issue
shares of Common Stock in accordance with the Holder's Notice of Conversion at a
conversion purchase price equal to the average of the closing bid price per
share of Common Stock for any five (5) consecutive Trading Days (subject to
certain equitable adjustments for certain events occurring during such period)
during the sixty (60) Trading Days immediately preceding the Conversion Date; or
 
    (ii)  require the Company to redeem each Unconverted Debenture for an amount
(the “Redemption Amount”), payable in cash, equal to the sum of (i) one hundred
twenty-five percent (125%) of the principal of an Unconverted Debenture, plus
(ii) any accrued but unpaid interest thereon through and including the date on
which the Redemption Amount is paid to the holder (the “Redemption Date”).
 
_____               _______
 JXA                      DHL

7

--------------------------------------------------------------------------------



 
The Holder may elect, without limitation, one of the above remedies with respect
to a portion of such Unconverted Debenture and the other remedy with respect to
other portions of the Unconverted Debenture. The Unconverted Debenture shall
contain provisions substantially consistent with the above terms, with such
additional provisions as may be consented to by the Holder. The provisions of
this Section are not intended to limit the scope of the provisions otherwise
included in the Unconverted Debenture.
 
(i)             Limitation on Amount of Conversion and Ownership.
Notwithstanding anything to the contrary in this Debenture, in no event shall
the Holder be entitled to convert that amount of Debenture, and in no event
shall the Company permit that amount of conversion, into that number of shares,
which when added to the sum of the number of shares of Common Stock beneficially
owned, (as such term is defined under Section 13(d) and Rule 13d-3 of the
Securities Exchange Act of 1934, as may be amended, (the “Exchange Act”)), by
the Holder, would exceed four and ninety-nine one hundredths percent (4.99%) of
the number of shares of Common Stock outstanding on the Conversion Date, as
determined in accordance with Rule 1 3d-1 (j) of the Exchange Act. In the event
that the number of shares of Common Stock outstanding as determined in
accordance with Section 13(d) of the Exchange Act is different on any Conversion
Date than it was on the Closing Date, then the number of shares of Common Stock
outstanding on such Conversion Date shall govern for purposes of determining
whether the Holder would be acquiring beneficial ownership of more than four and
ninety-nine one hundredths percent (4.99%) of the number of shares of Common
Stock outstanding on such Conversion Date. However, nothing in this Section
3.2(i) shall be read to reduce the amount of principal, Interest or penalties,
if any, due to the Holder.
 
(j)             Legend. The Holder acknowledges that each certificate
representing the Debentures, and the Common Stock unless registered pursuant to
the Debenture Registration Rights Agreement, shall be stamped or otherwise
imprinted with a legend substantially in the following form:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT.
 
(k)       Prior to Conversion of this Debenture, if at any time the Conversion
of all the Debentures and exercise of all the Warrants outstanding would result
in an insufficient number of authorized shares of Common Stock being available
to cover all the Conversions, then in such event, the Company will move to call
and hold a shareholder’s meeting or have shareholder action with written consent
of the proper number of shareholders within thirty (30) days of such event, or
such greater period of time if statutorily required or reasonably necessary as
regards standard brokerage house and/or SEC requirements and/or procedures, for
the purpose of authorizing additional shares of Common Stock such as necessary
to facilitate the Holder's Conversions.
 
 


_____               _______
 JXA                      DHL
 

8

--------------------------------------------------------------------------------



 
In such an event, management of the Company shall recommend to all shareholders
to vote their shares in favor of increasing the authorized number of shares of
Common Stock. Management of the Company shall vote all of its shares of Common
Stock in favor of increasing the number of shares of authorized Common Stock to
an amount equal to three hundred percent (300%) of the remaining balance on this
Debenture. The Company represents and warrants that under no circumstances will
it deny or prevent the Holder’s right to convert the Debentures as permitted
under the terms of any of the Transaction Documents (as such term is defined in
that certain Debenture Registration Rights Agreement, of even date herewith, by
and between the Company and the Holder). Nothing in this Section shall limit the
obligation of the Company to make the payments set forth in this Article 3. The
Holder, at its sole option, may request the company to authorize and issue
additional shares if the Holder feels it is necessary for Conversions in the
future. In the event the Company’s shareholder’s meeting does not result in the
necessary authorization, the Company shall redeem the outstanding Debentures for
an amount equal to the sum of the principal of the outstanding Debentures plus
accrued interest thereon multiplied by one hundred thirty-three percent (133%).
 
 
Section 3.3     Fractional Shares. The Company shall not issue fractional shares
of Common Stock, or scrip representing fractions of such shares, upon the
conversion of this Debenture. Instead, the Company shall round up, to the
nearest whole share.
 
Section 3.4     Taxes on Conversion. The Company shall pay any documentary,
stamp or similar issue or transfer tax due on the issue of shares of Common
Stock upon the conversion of this Debenture. However, the Holder shall pay any
such tax which is due because the shares are issued in a name other than its
name.
 
Section 3.5     Company to Reserve Stock. The Company shall reserve and maintain
the number of shares of Common Stock required pursuant to and upon the terms set
forth in the Transaction Documents to permit the Conversion of this Debenture.
All Conversion Shares shall, upon issuance by the Company, be validly issued,
fully paid and nonassessable and free and clear from all taxes, liens, charges
and encumbrances with respect to the issuance thereof.
 
Section 3.6     Restrictions on Sale. This Debenture has not been registered
under the Securities Act and is being issued under Section 4(2) of Securities
Act and Rule 506 of Regulation D promulgated under the Securities Act. This
Debenture and the Conversion Shares may only be sold pursuant to registration
under or an exemption from the Securities Act.
 
 
Section 3.7     Stock Splits, Combinations and Dividends. If the shares of
Common Stock are subdivided or combined into a greater or smaller number of
shares of Common Stock, or if a dividend is paid on the Common Stock in shares
of Common Stock, the Conversion Price shall be proportionately reduced in the
case of a subdivision of shares or stock dividend, or proportionately increased
in the case of combination of shares, in each such case, by the ratio that the
total number of shares of Common Stock outstanding immediately after such event
bears to the total number of shares of Common Stock outstanding immediately
prior to such event.
 
_____               _______
 JXA                      DHL

9

--------------------------------------------------------------------------------



 
Article 4    Mergers.
 
    The Company shall not consolidate or merge into, or transfer any or all of
its assets to, any person, unless such person assumes in writing the obligations
of the Company under this Debenture and immediately after such transaction no
Event of Default (as defined below) exists. Any reference herein to the Company
shall refer to such surviving or transferee corporation and the obligations of
the Company shall terminate only upon such written assumption of the Company's
obligation. In the event of a merger, or other consolidation, the Company shall
give notice to the Holder simultaneously with the announcement to the public
markets.
 
Article 5     Security.
 
    This Debenture, and the Company’s obligations hereunder, are secured by that
certain Security Agreement, of even date herewith, by and between the Company
and the Holder (the “Security Agreement”).
 
Article 6    Defaults and Remedies.
 
           Section 6.1     Events of Default. An “Event of Default” occurs if
any one of the following occur:
 
(a)  the Company does not make timely payment or Conversion, in whole or in
part, necessary to cover the principal, interest or other sum due on the
Maturity Date, Conversion Date, upon redemption, or otherwise described herein;
 
(b)  the Company does not make a Payment in cash for a period of three (3)
business days when due as described in this Debenture; or,
 
(c)  any of the Company’s representations or warranties contained in the
Transaction Documents or this Debenture were false when made or the Company
fails to comply with any of its other agreements in the Transaction Documents
and such failure continues for a period of five (5) business days; or,
 
(d)  the Company pursuant to or within the meaning of any Bankruptcy Law: (i)
commences a voluntary case; (ii) consents to the entry of an order for relief
against it in an involuntary case; (iii) consents to the appointment of a
Custodian (as defined below) of it or for all or substantially all of its
property or (iv) makes a general assignment for the benefit of its creditors or
(v) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case; (B) appoints a Custodian of the Company for all or substantially all of
its property or (C) orders the liquidation of the Company, and the order or
decree remains unstayed and in effect for sixty (60) calendar days; or,
 
_____               _______
 JXA                      DHL

10

--------------------------------------------------------------------------------



 

 
(e)  the Company’s Common Stock is suspended or no longer listed on any
recognized exchange including electronic over-the-counter bulletin board
(“Principal Market”) for in excess of three (3) consecutive Trading Days.
Failure to comply with the requirements for continued listing on a Principal
Market for a period of five (5) trading days; or notification from a Principal
Market that the Company is not in compliance with the conditions for such
continued listing on such Principal Market; or,
 
(f)  the Company breaches any covenant or condition of the Transaction
Documents, and such breach, if subject to cure, continues for a period of five
(5) business days; or,
 
(g)  the Registration Statement is not declared effective by the SEC within one
hundred and five (105) days of the Filing Date; or,
 
(h)  the Company’s failure to pay any taxes when due unless such taxes are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been provided on the Company’s books; provided, however,
that in the event that such failure is curable, the Company shall have ten (10)
business days to cure such failure; or,
 
(i)  an attachment or levy is made upon the Company’s assets having an aggregate
value in excess of one hundred thousand dollars ($100,000) or a judgment is
rendered against the Company or the Company’s property involving a liability of
more than one hundred thousand dollars ($100,000) which shall not have been
vacated, discharged, stayed or bonded pending appeal within ninety (90) days
from the entry hereof; or,
 
(j)  any change in the Company’s condition or affairs (financial or otherwise)
which in the Holder’s reasonable, good faith opinion, would have a Material
Adverse Effect; provided, however, that in the event that such failure is
curable, the Company shall have ten (10) business days to cure such failure; or,
 
(k)  any Lien, except for Permitted Liens, created hereunder or under any of the
Transaction Documents for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest; or,
 
(l)  the indictment or threatened indictment of the Company, any officer of the
Company under any criminal statute, or commencement or threatened commencement
of criminal or civil proceeding against the Company or any officer of the
Company pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of the company.
 
Section 6.2     Remedies.
 
(a)            In the Event of Default, the Holder may elect to secure a portion
of the
 
Company's assets in Pledged Collateral (as defined in the Security Agreement).
The Holder may also elect to garnish revenue from the Company in an amount that
will repay the Holder on the schedules outlined in this Debenture.
 
_____               _______
 JXA                      DHL

11

--------------------------------------------------------------------------------



 
 
(b)   In the Event of Default, as outlined in this Debenture, the Holder can
exercise its right to increase the Face Amount of the Debenture by ten percent
(10%) as an initial penalty, and by ten percent (10%) for each subsequent Event
of Default. In addition, the Holder may elect to increase the Face Amount by two
and one-half percent (2.5%) per month (pro-rata for partial periods) paid as
liquated damages (“Liquidated Damages”), compounded daily. It is the intention
and acknowledgement of both parties that the Liquidated Damages not be deemed as
interest or a penalty under the terms of this Debenture.
 
   Section 6.3     Acceleration. If an Event of Default occurs, the Holder by
notice to the Company may declare the remaining principal amount of this
Debenture, together with all accrued interest and any liquidated damages, to be
immediately due and payable in full.
 
   Section 6.4     Seniority. The Company warrants that no indebtedness of the
Company is senior to this Debenture in right of payment, whether with respect to
interest, damages or upon liquidation or dissolution or otherwise. The Company
warrants that it has taken all necessary steps to subordinate its other
obligations to the rights of the Holder hereunder.
 
   Section 6.5     Cost of Collections. If an Event of Default occurs, the
Company shall pay the Holder's reasonable costs of collection, including
reasonable attorney's fees and costs of arbitration.
 
Article 7    Registered Debentures.
 
   Section 7.1    Record Ownership. The Company or its attorney shall maintain a
register of the Holder of the Debentures (the “Register”) showing their names
and addresses and the serial numbers and principal amounts of Debentures issued
to them. The Register may be maintained in electronic, magnetic or other
computerized form. The Company may treat the person named as the Holder of this
Debenture in the Register as the sole owner of this Debenture. The Holder of
this Debenture is exclusively entitled to receive payments of interest on this
Debenture, receive notifications with respect to this Debenture, convert it into
Common Stock and otherwise exercise all of the rights and powers as the absolute
owner hereof.
 
    Section 7.2    Worn or Lost Debentures. If this Debenture becomes worn,
defaced or mutilated but is still substantially intact and recognizable, the
Company or its agent may issue a new Debenture in lieu hereof upon its
surrender. Where the Holder of this Debenture claims that the Debenture has been
lost, destroyed or wrongfully taken, the Company shall issue a new Debenture in
place of the Debenture if the Holder so requests by written notice to the
Company.
 
_____               _______
 JXA                      DHL

12

--------------------------------------------------------------------------------



 
Article 8    Notice.
 
Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Debenture must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
Somerset International Group, Inc.
 
90 Washington Valley Road
 
Bedminster, NJ 07921
 
Attention:John X. Adiletta
 
Telephone: (908) 719-8909
 
Facsimile: (908) 953-0797
   
With a copy to:
Anslow & Jaclin, LLP
 
195 Route 9, Suite 204 Manalapan, NJ 07726
 
Attention: Gregg E. Jaclin
 
Telephone: (732))409- 1212
 
Facsimile: (732)577-1188
   
If to the Holder:
Dutchess Capital Management, LLC
 
50 Commonwealth Ave, Suite 2 Boston, MA 02116
 
Attention: Douglas Leighton
 
Telephone: (617) 301-4700
 
Facsimile: (617) 249-0947

    
        Each party hereto shall provide five (5) business days prior notice to
the other party hereto of any change in address, phone number or facsimile
number.
 
Article 9    Time.
 
      Where this Debenture authorizes or requires the payment of money or the
performance of a condition or obligation on a Saturday or Sunday or a holiday on
which the United States Stock Markets (“US Markets”) are closed (a “Holiday”),
such payment shall be made or condition or obligation performed on the last
business day preceding such Saturday, Sunday or Holiday. A “business day” shall
mean a day on which the US Markets are open for a full day or half day of
trading.
 
_____               _______
 JXA                      DHL
 
13

--------------------------------------------------------------------------------


 
Article 10    No Assignment.
 
This Debenture and the obligations of the Company hereunder shall not be
assignable by the Company.
 
Article 11    Rules of Construction.
 
In this Debenture, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender. The numbers and
titles of sections contained in the Debenture are inserted for convenience of
reference only, and they neither form a part of this Debenture nor are they to
be used in the construction or interpretation hereof. Wherever, in this
Debenture, a determination of the Company is required or allowed, such
determination shall be made by a majority of the Board of Directors of the
Company and if it is made in good faith, it shall be conclusive and binding upon
the Company and the Holder of this Debenture. Any capitalized term used but not
defined in this Debenture shall have the meaning ascribed to it in the
Transaction Documents.
 
Article 12    Governing Law.
 
The validity, terms, performance and enforcement of this Debenture shall be
governed and construed by the provisions hereof and in accordance with the laws
of the Commonwealth of Massachusetts applicable to agreements that are
negotiated, executed, delivered and performed solely in the Commonwealth of
Massachusetts.
 
Article 13    Disputes Under Debenture.
 
All disputes arising under this Debenture shall be governed by and interpreted
in accordance with the laws of the Commonwealth of Massachusetts, without regard
to principles of conflict of laws. The parties to this Debenture shall submit
all disputes arising under this Debenture to arbitration in Boston,
Massachusetts before a single arbitrator of the American Arbitration Association
(the “AAA”). The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts. No
party hereto will challenge the jurisdiction or venue provisions as provided in
this section. Nothing in this section shall limit the Holder's right to obtain
an injunction for a breach of this Debenture from a court of law. Any injunction
obtained shall remain in full force and effect until the arbitrator, as set
forth in Article 13, fully adjudicates the dispute.
 
Article 14     Redemption.
 
In the event the Company’s Common Stock is trading below the 20/100 US dollars
($.20) per share, the Company shall have the right to redeem the Holder, in
cash, the Debenture, in whole or in part (“Redemption Amount”), at a price equal
to one hundred and twenty-five percent (125%) of the outstanding principal
amount of the Debenture, including accrued interest (and penalties if
applicable), in lieu of the Holder converting pursuant to Article 3.
 
_____               _______
 JXA                      DHL

14

--------------------------------------------------------------------------------



 
Any Payments, as defined in Article 2 hereof, shall apply to the Redemption
Amount. In the event the Company's Common Stock is greater than 20/100 US
dollars ($.20) per share, the Holder shall retain the right, but not the
obligation, to refuse a Redemption Amount, in part or in whole. Any portion of
the Payment Amount not converted shall be paid in cash to the Holder under the
terms described in this Article 14.
 
Article 15    Holder Warrants.
 
As an additional inducement to the Holder entering into the Transaction
Documents, the Company shall issue to the Holder a warrant to purchase thirteen
million five hundred thousand (13,500,000) shares of its common stock
exercisable at a strike price of $0.12, as set forth in the Warrant.
 
Article 16    Waiver.
 
The Holder's delay or failure at any time or times hereafter to require strict
performance by the Company of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Holder under this Debenture to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Debenture, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Debenture be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Holder.
 
Article 17    Integration.
 
This Debenture is the final definitive agreement between the Company and the
Holder with respect to the terms and conditions set forth herein, and, the terms
of this Debenture may not be contradicted by evidence of prior, contemporaneous,
or subsequent oral agreements of the parties hereto. The execution and delivery
of this Debenture is done in conjunction with the execution of the other
Transaction Documents.
 
Article 18    Failure To Meet Obligations by the Company.
 
      The Company acknowledges that its failure to timely meet any of its
obligations hereunder, including, but without limitation, its obligations to
make payments, deliver shares and, as necessary, to register and maintain
sufficient number of shares, will cause the Holder to suffer irreparable harm
and that the actual damage to the Holder will be difficult to ascertain.
Accordingly, the parties hereto agree that it is appropriate to include in this
Debenture a provision for liquidated damages. The parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable and do not constitute
a penalty. The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this
Debenture.
 
_____               _______
 JXA                      DHL

15

--------------------------------------------------------------------------------



 
 
Article 19    Representations and Warranties of the Company.
 
The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Debenture of its own freewill, (ii) it is not issuing
this Debenture under economic duress, (iii) the terms of this debenture are
reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Debenture, advise the Company with
respect to this Debenture, and represent the Company in connection with its
issuance of this Debenture.
 
Article 20    Acknowledgements of the Parties.
 
Notwithstanding anything in this Debenture to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
shall have executed a written agreement regarding the confidentiality and use of
such information; and (iv) the Company understands and confirms that the Holder
will be relying on the acknowledgements set forth in clauses (i) through (iii)
above if the Holder effects any transactions in the securities of the Company.
 
Article 21    Equity Line Obligations
 
Section 13.1 At the request of the Holder, at any time after the Company's
current effective registration statement for the Equity Line of Credit with
Dutchess Private Equities, LP (“Investor”) (File No: 333-13 8224), has five
hundred thousand (500,000) shares or less remaining for issuance, the Company
shall immediately prepare and file a registration statement for the registration
of shares as set forth in the Investment Agreement. The Holder shall also retain
the right to determine the date of the filing of such registration statement.
Payments pursuant to this Debenture may be drawn directly from the Closing of
each Put. The Company agrees to fully execute and diligently carry out Puts to
the Investor, on the terms set forth in the Investment Agreement. The Company
agrees that the Put Amount shall be for the maximum amount allowed under the
Investment Agreement. Further, the Company agrees to issue Puts to the Investor
for the maximum frequency allowed under the Investment Agreement. Failure to
comply with the terms of the Investment Agreement with respect to the Puts will
result in an Event of Default as defined in this Agreement in Article 6.
 
_____               _______
 JXA                      DHL

16

--------------------------------------------------------------------------------



 
Article 22    Use of Proceeds
 
The Company shall use the funds to consummate the acquisition of Vanwell
Electronics, Inc. and Meadowland, Security and Electronic Supply, Inc. and for
working capital purposes and the funds shall be held in escrow pending
completion of the acquisition as set forth in the Escrow Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 


_____               _______
 JXA                      DHL
17

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Debenture to be duly
executed on the day and year first above written.
 
SOMERSET INTERNATIONAL, INC.
 
By: __________________________________                                             
Name: John X. Adiletta
Title: Chief Executive Officer
 
                          DUTCHESS PRIVATE EQUITIES FUND, LTD.
 
By:  _________________________________                                        
Name: Douglas H. Leighton
Title: Director
 
 


_____               _______
 JXA                      DHL
18

--------------------------------------------------------------------------------



EXHIBIT A
 
NOTICE OF CONVERSION
 
 
Somerset International, Inc.
 
Re: Notice of Conversion  
 
Gentlemen:
 
The undersigned hereby irrevocably elects, as
of ______________________________________________________, to convert
$__________________ of its convertible debenture (the “Debenture”) into Common
Stock of Somerset International, Inc. (the “Company”) according to the
conditions set forth in the Debenture issued by the Company.
 
Date of Conversion

--------------------------------------------------------------------------------

 
Applicable Conversion Price  

--------------------------------------------------------------------------------

                                                                                                              
Number of Debentures Issuable upon this Conversion

--------------------------------------------------------------------------------

                                                                                                                
 
Name: Dutchess Private Equities Fund, LTD.
 
Address: 50 Commonwealth Ave, Boston, MA 02116
 
Phone:     617-301-4700       Fax: 617-249-0947
 
 
                            DUTCHESS PRIVATE EQUITIES FUND, LTD.,
 
By:  ___________________________________                                        
Name: Douglas H. Leighton
Title: Director

_____               _______
 JXA                      DHL
 
 
19
 
 
 